Exhibit 10.1
SETTLEMENT AGREEMENT
     This Settlement Agreement (this “Agreement”) is made and is effective as of
the 1st day of June, 2008 (the “Effective Date”), by and among:
     The Board of Trustees of the University of Alabama on behalf of one of its
Divisions, the University of Alabama at Birmingham, a body corporate and state
agency organized and existing under the laws of the State of Alabama with its
principal place of business at 1530 Third Avenue South, AB 1070, Birmingham,
Alabama 35294-0110 (“UAB”);
     The UAB Research Foundation, a 501(c) not-for-profit charitable foundation
organized and existing under the laws of the State of Alabama with its principal
place of business at 1530 Third Avenue South, AB 770, Birmingham, Alabama 35294
and an organization affiliated with UAB (“UABRF”);
     Emory University, a nonprofit Georgia corporation with offices located at
1599 Clifton Road, NE, 4th Floor, Atlanta, Georgia 30322 (“Emory”);
     Idenix Pharmaceuticals, Inc. (formerly known as Novirio Pharmaceuticals,
Inc.), a for profit corporation organized and existing under the laws of the
State of Delaware with its principal place of business at 60 Hampshire Street,
Cambridge, Massachusetts 02139 ( “Idenix”);
     Jean-Pierre Sommadossi, Ph.D., an individual who resides in the State of
Massachusetts (“Sommadossi”);
     Université Montpellier II, a French government/municipal establishment with
principal offices at 2 Place Eugène Bataillon, 34095 Montpellier, Cedex 5,
France, (“Montpellier”); and
     Centre National de la Recherche Scientifique et Technological Public
Establishment, with principal offices at 3 Rue Michel-Ange 75794, Paris, Cedex
16, France, (“CNRS”).
     Each of UAB, UABRF, Emory, Idenix, Sommadossi, Montpellier, and CNRS are
referred to in this Agreement as a “Party” and collectively, as the “Parties”.
RECITALS
     WHEREAS, UABRF and Idenix are parties to a License Agreement dated June 20,
1998, which was subsequently amended by UABRF and Idenix on June 20, 1998 and
July 16, 1999 (the “1998 License Agreement”);
     WHEREAS, pursuant to an Agreement for Commercialization of Anti-Viral
Compounds, dated June 3, 1994 between and among UABRF, Emory and CNRS
(hereinafter sometimes referred to as the “1994 Inter-Institutional Agreement”),
UABRF is the sole and exclusive agent

1



--------------------------------------------------------------------------------



 



of Emory and CNRS in connection with the rights licensed* pursuant to the 1998
License Agreement;
     WHEREAS, a dispute has arisen between UABRF and Idenix with respect to
whether commercial products containing LdT (“LdT” also known as telbivudine) are
covered by the 1998 License Agreement (the “License Dispute”);
     WHEREAS, UAB and UABRF have a contractual relationship with former UAB
employee Abdesselam Faraj (“Faraj”) in which Faraj has assigned to UABRF his
purported inventorship rights in the use of LdT for treating Hepatitis B virus
infections (“HBV infections”);
     WHEREAS, on January 7, 2007, UAB and UABRF filed an action in the U.S.
District Court Northern District of Alabama file number CV-07 BE-0101-S against
Idenix, CNRS (identified therein as Centre National de la Recherche) and
Montpellier (the “Lawsuit”) asserting certain federal and Alabama state law
claims against the defendants relating to LdT (the “Lawsuit Claims”)
(collectively, the License Dispute and the Lawsuit Claims, are referred to in
this Agreement as the “Claims”);
     WHEREAS, UAB, UABRF and Emory, on the one hand, and Idenix, Sommadossi,
Montpellier and CNRS, on the other, have agreed to settle finally and
irrevocably their disputes and differences;
     WHEREAS, Idenix has developed LdT-containing products and has obtained
regulatory approval to market such products in the United States and other
countries;
     WHEREAS, Novartis Pharma AG (“Novartis”) owns a majority of the outstanding
shares of Idenix, and, in consideration of certain royalty obligations and
contingent milestone payments to be made to Idenix by Novartis, Idenix has
contractually transferred to Novartis the worldwide marketing rights for
LdT-containing products;
     WHEREAS, Idenix has confidentially disclosed such royalty and milestone
provisions of its agreement with Novartis to representatives of UABRF and Emory;
and
     WHEREAS, Idenix, CNRS and Montpellier are co-owners of certain patents that
describe and claim compositions and uses of LdT for the treatment of HBV
infections, which patents are the subject of the Lawsuit Claims, and each of
CNRS and Montpellier have exclusively licensed its rights in those patents to
Idenix.
 

*   There has been a dispute between Emory and Idenix regarding the scope of
UAB’s authority to license certain patent rights (the “FDOC Dispute”). The FDOC
dispute has been resolved. See Section 5(F) below. The recital to which this
footnote is appended shall not be construed as an admission by either Idenix or
Emory with respect to the issue identified in Section 5(F).

2



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for good and valuable consideration, including the
releases, covenants, representations and promises made in this Agreement, the
sufficiency of which is hereby acknowledged by all of the Parties, the Parties
to this Agreement agree as follows:
1. Exclusion of LdT from the License Agreement. For purposes of this Agreement
and subject to its terms and conditions, LdT is not a Licensed Product or part
of Licensed Technology or Intellectual Property Rights, as those terms are
defined in the 1998 License Agreement, and no royalty or other payments, except
as set forth in this Agreement, are or will be due to any of the Parties as a
result of the activities of Idenix or its Affiliates† or licensees with respect
to LdT.
2. Payments. In full consideration of the obligations of UAB, UABRF and Emory
hereunder, including the releases and covenants referred to in Section 5 below,
Idenix agrees as set forth below:

  A.   Within five (5) days of the execution of this Agreement by all of the
Parties, Idenix shall pay to UABRF in immediately available funds the sum of
Four Million and No/100 Dollars ($4,000,000). UABRF shall have the option to
have such amount paid to it directly by wire transfer and in such event shall
promptly provide wiring information to Idenix.     B.   Subject to the minimum
payment obligations set forth in Section 2.C and subject to the provisions of
Section 2.D and 2.G, Idenix shall pay UABRF twenty percent (20%) of the royalty
payments (but not the milestone payments), including any late fees received by
Idenix from Novartis relating to royalty payments, received from Novartis for
worldwide sales of products containing LdT. Payments by Idenix to UABRF shall be
made within thirty (30) days of Idenix’s receipt of payment from Novartis in
each quarter in which Novartis has made royalty payments to Idenix. Idenix will
provide prompt notice to UABRF if Novartis fails to make any payment on or
before the date such payments are due under the currently existing agreements
between Idenix and Novartis. Idenix also agrees to use reasonable commercial
efforts to collect any such payments from Novartis. Idenix shall make late
payments in accordance with Section 2.J and the due date for such late payments
shall be within thirty (30) days of Idenix’s receipt of late payments from
Novartis.

 

†   “Affiliate,” as used in this Agreement, means any corporation, company,
partnership, joint venture, firm and/or entity which controls, is controlled by
or is under common control with a Party. For purposes of this definition,
“control” shall mean (i) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares entitled to
vote for the election of directors, and (ii) in the case of non-corporate
entities, direct or indirect ownership of at least fifty percent (50%) of the
equity interest with power to direct the management and policies of such
non-corporate entities.

3



--------------------------------------------------------------------------------



 



  C.   In the event that the payments that Idenix makes to UABRF pursuant to the
preceding Section 2.B do not reach the minimum payment obligations set forth
below, then Idenix shall, within thirty (30) days following each of the dates
specified, pay UABRF the difference between such payments and the minimum
payment amount. Payments made pursuant to the preceding Section 2.B (excluding
any amount paid under Section 2.J) shall be fully creditable against such
minimums, and in the event that payments during one period exceed the minimum
obligation for that period, the excess may be credited against subsequent
minimum obligations for later periods:

          Period Ending   Minimum Payment
December 30, 2010
  $ 2,000,000  
December 30, 2013
  $ 2,000,000  
December 30, 2016
  $ 2,000,000  
December 30, 2018
  $ 5,000,000  

  D.   Subject to the provisions of Section 2.G, all payment obligations of
Idenix under this Agreement shall end on August 10, 2019, with the exception of
obligations that have accrued before that date and remain unpaid on that date.  
  E.   All payments pursuant to this Section 2 shall be paid to UABRF at the
address shown on the first page of this Agreement. All amounts due to be paid to
UABRF pursuant to this Agreement shall be made in United States dollars. Any and
all amounts received by Idenix or generated in foreign currency shall be
converted into United States dollars at the official rate of exchange from such
currency to United States dollars at the rate quoted in the Wall Street Journal
(United States edition). Such conversion shall occur on a business day no
earlier than three (3) business days before payment is made to UABRF.     F.  
This Agreement shall apply to all sales of LdT-containing products which are
authorized by Idenix or Novartis, regardless of the actual entity that sells the
products. Idenix shall pay UABRF in a manner and in an amount that is equivalent
to and shall not be lower than the amount that would have been due had the sales
been made by Novartis. This obligation includes, but is not limited to, the
following:

  (i)   In the event that Idenix or an Affiliate other than Novartis sells
LdT-containing products, then in lieu of the payments referred to in
Section 2.B,

4



--------------------------------------------------------------------------------



 



      Idenix shall pay UABRF a percentage of its net sales of LdT-containing
products equivalent to the payments that UABRF would have received had Novartis
made the sales, which payments shall be fully creditable against minimum payment
obligations in the same manner as set forth in Section 2.C.

  (ii)   In the event that a third party that is not an Affiliate of Idenix or
Novartis is authorized by Idenix or Novartis to sell LdT-containing products,
then Idenix agrees that the payments to UABRF pursuant to Section 2 shall be the
same as they would have been had the sales been made by Novartis instead of by
the authorized third party. Notwithstanding the foregoing, it is understood and
agreed that, if Idenix or Novartis have LdT-containing products made by a
contract manufacturer, the payments shall be based on the sales that Idenix or
Novartis makes to their customers, and not on the contract manufacturer’s sales
to them.     (iii)   In the event that Novartis and Idenix alter their
agreements or relationship with each other in a way that affects their
obligations to each other with respect to LdT-containing products, then the
payments due to UABRF shall be equal to the amount that would have been payable
before the alteration of the Novartis and Idenix agreements or relationship.    
(iv)   For purposes of this Section 2.F, net sales shall mean gross sales of
LdT-containing products by Idenix or its Affiliates or sublicensees to
independent third parties, less the following items that do not exceed
reasonable and customary amounts in the country in which such sale occurred:
(i) trade, cash and quantity discounts actually allowed and taken; (ii) excises,
sales taxes or other taxes imposed upon and paid with respect to such sales
(excluding national, state or local taxes based on income); (iii) freight,
insurance and other transportation charges incurred in shipping such product to
third parties; (iv) amounts repaid or credited by reason of rejections, defects,
recalls or returns or because of retroactive price reductions; and (v) rebates
paid pursuant to government regulations.

  G.   Termination of Idenix’s Payment Obligations

  (i)   Termination Upon Withdrawal Of LdT Products From All Markets

a. Voluntary Withdrawal — In the event that LdT-containing products are
withdrawn from all markets based on reasonable concerns about the safety of the
products or because of a substantial limitation (short of cancellation)

5



--------------------------------------------------------------------------------



 



of market approval by a regulatory authority in a Major Market and are no longer
available for purchase from Idenix, Novartis or any licensee, Affiliate or
designee of Idenix or Novartis in any market worldwide, then, notwithstanding
other provisions of this Agreement, but subject to Section 2.G.(i)d below, the
future payment obligations under Section 2.C following such withdrawal shall
terminate except that a pro-rata portion of the next scheduled Minimum Payment
shall be paid to UABRF pursuant to the calculations set forth in
Section 2.G.(ii) below.
b. Withdrawal Based on Cancellation of Regulatory Approval — In the event of
cancellation of marketing approval of LdT-containing products by a regulatory
authority in a Major Market, Idenix‡ shall have the right to withdraw such
products from all markets and, if it does so and such products are no longer
available for purchase from Idenix, Novartis or any licensee, Affiliate or
designee of Idenix or Novartis in any market worldwide, then, notwithstanding
other provisions of this Agreement, the future payment obligations under
Section 2.C following such withdrawal shall terminate except that a pro-rata
portion of the next scheduled Minimum Payment shall be paid to UABRF pursuant to
the calculations set forth in Section 2.G.(ii) below.
c. As used in this Agreement, “Major Market” means China, South Korea, Japan,
the U,S.A, and the following countries belonging to the European Union: France,
Germany, Italy, Spain and the United Kingdom.
d. In the event that Idenix voluntarily withdraws LdT-containing products from
all markets pursuant to Section 2.G.(i)a above, and UABRF disputes such
withdrawal, then the Parties shall submit the dispute to a panel of three
independent medical/regulatory experts for resolution. Idenix shall appoint one
of such experts, UABRF shall appoint one of such experts, and the two
Party-appointed experts shall appoint the third expert, who shall serve as the
chair. The panel shall review written information provided by the Parties and
shall render its decision within thirty (30) days of receipt of such
information. The decision of the panel shall be binding. The question for the
panel shall be whether the decision to withdraw the product from all markets was
reasonable based on the safety concerns or the substantial limitation of market
approval by a regulatory authority in a Major Market.
 

‡   When reference is made in Section 2.G.(i) to Idenix’s withdrawal of product,
it is understood to include withdrawal by Novartis (to which Idenix has granted
commercialization rights) and licensees, Affiliates and designees of Idenix or
Novartis.

6



--------------------------------------------------------------------------------



 



In the event that the panel determines that the withdrawal of the product was
not reasonably based on safety concerns or the substantial limitation of market
approval by a regulatory authority in a Major Market, then Idenix’s minimum
payment obligations shall continue, but in no event shall Idenix, Novartis or
any licensee, Affiliate or designee of Idenix or Novartis be required to sell
such product.

  (ii)   Within thirty (30) days of the withdrawal of LdT-containing products
from the market, Idenix shall pay UABRF the pro-rata portion of the next Minimum
Payment due after such withdrawal, calculated according to the following
formula:.

Payment Due = (M X A/B) — (TP — TM)
Wherein “M” represents the amount of the next scheduled Minimum Payment
following product withdrawal;
“A” represents the number of days from and including the Effective Date date up
to, but not including, the date of product withdrawal;
“B” represents the total number of days from and including the Effective Date up
to, but not including, the date of the next scheduled Minimum Payment;
“TP” represents the total amount of payments made by Idenix to UABRF prior to
the date of product withdrawal; and
“TM” represents the total minimum payment obligation under Section 2.C up to the
date of product withdrawal,
provided, however, that if the above formula yields a negative number, then the
Payment Due shall be zero.
By way of illustration only, if product withdrawal occurs on December 30, 2014
and Idenix has made total payments of $4,500,000 to UABRF at that time, the
remaining Payment Due would be
Payment Due = ($2,000,000 X (2403/3134)) — ($4,500,000 — $4,000,000)
  = $1,037,102.47

  H.   Idenix shall keep books and records sufficient to verify the accuracy and
completeness of the reports and payments made to UABRF pursuant to Section 2 of
this Agreement. Such reports shall indicate the royalty payments and late fees

7



--------------------------------------------------------------------------------



 



      received by Idenix from Novartis during the applicable reporting period
and the amount due UABRF. Idenix’s books and records shall be kept for a period
of not less than six (6) years after they are created. UABRF shall have the
right, not more than once in any twelve (12) month period, to have Idenix’s
books and records audited by a qualified, independent accounting firm of its
choosing, and reasonably acceptable to Idenix, under appropriate confidentiality
provisions, to ascertain the accuracy of the reports and payments under this
Agreement and compliance by Idenix with its obligations pursuant to this
Agreement. It is understood that UABRF’s independent accounting firm may have
access to the reports that Novartis submits to Idenix, but that this Section H
does not entitle UABRF’s accounting firm to have access to the books and records
of Novartis. Such audit shall be conducted on ten (10) days advance notice
during normal business hours and in a manner that does not interfere
unreasonably with Idenix’ business. Such independent accounting firm shall
disclose to UABRF only the accuracy of the reports provided by Idenix and shall
not report the information contained in the reports submitted by Novartis to
Idenix; provided that if Idenix rejects the auditor’s final analysis or
conclusion in whole or in part, then UABRF shall, after agreeing to
confidentiality conditions comparable to those applicable to the auditor, be
permitted the right to inspect, the documents that are relevant to understanding
the dispute between Idenix and the auditor. If Idenix has underpaid or
underreported any amount due under this Agreement by more than five percent
(5%), Idenix shall promptly pay to UABRF the amount so underpaid or
underreported and shall also reimburse UABRF its full costs and expenses
incurred with respect to the audit.

  I.   It is understood that UABRF shall receive the payments from Idenix under
this Agreement on behalf of itself, UAB and Emory and Faraj and that Idenix
shall have no liability or responsibility to any of those entities in the event
of a dispute concerning the allocation of payments.

  J.   Late Payments. Idenix shall pay interest to the UABRF on the aggregate
amount of any payments that are not paid on or before the date such payments are
due under this Agreement at a rate per annum equal to the lesser of one percent
(1%) per month or the highest rate permitted by applicable Law, compounded
monthly, calculated on the number of days such payments are paid, provided,
however, that if the payment or its amount is subject to a good-faith dispute,
then such dispute shall be resolved in accordance with Section 19 below, and
this paragraph shall not apply, unless the arbitration panel determines that
there was no good-faith basis for the failure to make the payment in a timely
way.

8



--------------------------------------------------------------------------------



 



3. Sommadossi’s Rights. Idenix and Sommadossi agree and acknowledge that
Sommadossi has no rights to any consideration or payments received by UABRF
pursuant to this Agreement.
4. Dismissal of Lawsuit. Upon execution of this Agreement by the Parties and
execution and delivery of the releases and covenants not to sue referred to in
Section 5 below, and receipt by UABRF of the payment required in Section 2.A
above, UAB and UABRF agree to file within seven (7) days a Dismissal with
prejudice of all of the Lawsuit Claims. To the extent that the consents of
Idenix, CNRS or Montpellier are required with respect to such Dismissal, they
shall provide it.
5. Releases, Covenants Not to Sue and Acknowledgement. Upon execution of this
Agreement, the Parties shall simultaneously deliver the following fully executed
releases and covenants not to sue to the other designated Parties:

  A.   UAB, UABRF and Emory will execute and deliver to Idenix, CNRS and
Montpellier the release and covenant not to sue in the form set forth in
attached Exhibit A (the “UAB/UABRF/Emory Release and Covenant”);     B.   UAB
and UABRF will deliver to Idenix, CNRS and Montpellier the release and covenant
not to sue executed by Faraj in the form set forth in attached Exhibit B (the
“Faraj Release and Covenant”);     C.   Idenix and Sommadossi will execute and
deliver to UAB, UABRF and Emory the release and covenant not to sue in the form
set forth in attached Exhibit C (the “Idenix/Sommadossi Release and Covenant”);
    D.   CNRS and Montpellier shall execute and deliver to UAB, UABRF and Emory
the release and covenant not to sue in the form set forth in attached Exhibit D
(the “CNRS/Montpellier Release and Covenant”);     E.   Idenix, CNRS and
Montpellier shall execute and deliver to Faraj the release and covenant not to
sue in the form set forth in attached Exhibit E (the “Idenix/CNRS/Montpellier
Release and Covenant”);     F.   Acknowledgment Concerning FDOC; Emory
Acknowledgement concerning 1998 License Agreement. Idenix acknowledges and
agrees that it has no right or proprietary interest under the 1998 License
Agreement in or to the compound FDOC, including L-FDOC or D-FDOC or their salts,
esters, prodrugs, racemic mixtures, stereoisomers, enantiomerically enriched
mixtures and purified enantiomers, and specifically including (+)-ß-D-FDOC and
prodrugs and nucleotide prodrugs and stabilized nucleotide prodrugs of
(+)-ß-D-FDOC as disclosed in US 6,525,033 and

9



--------------------------------------------------------------------------------



 



      PCT/US96/10026 and including any methods involving use of FDOC. To the
extent that the 1998 License Agreement may arguably be interpreted to include
rights in FDOC, Idenix confirms and acknowledges that any such interpretation is
inaccurate and agrees not to urge or advocate any such interpretation. Subject
to the preceding language concerning FDOC and the aforementioned related
compounds, Emory acknowledges and agrees that any other patent rights or other
proprietary subject matter owned or controlled by Emory that was identified as
licensed to Idenix by the terms of the 1998 License Agreement was, in fact,
validly and effectively licensed to Idenix pursuant to the terms of the 1998
License Agreement, and Emory agrees not to urge or advocate any contrary
interpretation of the 1998 License Agreement or the 1994 Inter-Institutional
Agreement between Emory and UABRF.

6. Unauthorized Sales. Idenix or its Affiliates (including Novartis) shall take
legally and commercially reasonable steps to prevent the unauthorized
manufacture or sale of LdT-containing products that infringe one or more of the
five patents involved in the Lawsuit or a foreign counterpart thereof when such
manufacture and sale substantially compete with sales by Idenix or Novartis or
an Affiliate or licensee of Idenix or Novartis in a Major Market. Should UAB,
UABRF or Emory become aware of such unauthorized manufacture or sale, then such
Party shall promptly notify Idenix and provide all relevant facts concerning
such infringement known to it. In the event that Idenix recovers damages for
past infringement or receives payment in settlement of such dispute, then, after
deducting the reasonable costs of litigation and settlement negotiations, Idenix
shall pay to UABRF the lesser of one-half of the net payment received or a
portion of the net payment received equivalent to the payment that UABRF would
have received pursuant to Section 2.B above, had the unauthorized manufacturer
or seller been an authorized manufacturer or seller. Idenix shall have sole
control over any such litigation and settlement and shall have the sole
discretion to settle any dispute, except that it cannot settle any dispute that
admits fault or liability by UAB, UABRF or Emory or which requires the payment
of money by UAB, UABRF or Emory without their consent.
7. No Admission. Neither this Agreement nor any of the terms of this Agreement
shall constitute or be construed as evidence of any admission by any of the
Parties of the validity of any of the claims of any other Party. Each Party
expressly denies any liability or fault. Except for purposes of enforcing this
Agreement or asserting any claim for the breach of any promise, obligation, or
representation made or undertaken in this Agreement, neither this Agreement nor
any of their respective terms shall be offered in evidence in any action or
proceeding, or be utilized in any manner whatsoever, as an admission or
concession of liability or wrongdoing of any kind or nature on the part of any
of the Parties.

10



--------------------------------------------------------------------------------



 



8. Ownership of Claims. Each Party represents and certifies that no claims it
has, may have, or may have had which are within the scope of the releases and
covenants provided for in Section 5 and in attached Exhibits A, B, C, D, and E
of this Agreement have been sold, transferred, or assigned to any other person
or entity.
9. No Statements Made. None of the Parties has made any statement,
representation, warranty or certification to the other Parties, other than those
made expressly in this Agreement to induce the other Parties to execute this
Agreement or their respective releases and covenants.
10. Correction of Inventorship. In the event that a court or administrative
agency of competent jurisdiction determines that Faraj is an inventor of subject
matter claimed in any of the five patents at issue in the Lawsuit or any foreign
counterpart of such patent, or any continuation, continuation-in-part,
divisional or reissue of such patent, then Idenix shall have a royalty-free,
irrevocable exclusive license, with right to sublicense, rights that UAB and
UABRF shall have in such patents, and UAB and UABRF shall execute such documents
and otherwise cooperate with Idenix, and shall use its best reasonable efforts
to secure Faraj’s cooperation, in an expeditious manner to correct inventorship.
11. Abandonment of UAB Continuation Application. Within ten (10) days following
execution of this Agreement, UAB and UABRF shall expressly abandon U.S. Patent
Application No. 11/180,964, filed July 12, 2005, which published as U.S. Patent
Application Publication US 2005/0277616 A1 and any related patent application
that purports to claim compositions or methods for treating HBV infections with
LdT or with a subgenus of compounds that includes LdT, and UAB and UABRF agree
not to submit such claims or substantially similar claims in any other
application.
12. Full Understanding. The Parties acknowledge that they have discussed this
Agreement with their respective attorneys and that they understand and agree to
be bound by its terms.
13. Authority. Each Party represents that it has full authority and/or has been
duly authorized to execute this Agreement and the releases and covenants
referred to in this Agreement.
14. Entire Agreement. This Agreement (including all Exhibits attached hereto)
contains the entire understanding among the Parties concerning the Claims and it
supersedes any and all prior agreements, statements, representations, or
negotiations of the Parties (and of their employees, attorneys, or other
representatives) with respect to the Claims.

11



--------------------------------------------------------------------------------



 



15. Amendment. This Agreement may not be changed, modified, or altered except by
an agreement in writing signed by the Parties to such change, modification, or
alteration.
16. Assignment. This Agreement and the rights and obligations hereunder may not
be assigned to any other person or entity without the prior written approval of
the other Parties; provided, however, that Idenix may assign its rights and
obligations under this Agreement to a successor to substantially the entire
business of Idenix to which this Agreement pertains.
17. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and, as applicable, their respective successors and
permitted assigns.
18. Governing Law. This Agreement shall be construed and interpreted in
accordance with, and subject to, the laws of the State of Alabama, without
regard to its conflicts of law rules.
19. Dispute Resolution. Except as otherwise set forth in Section 2.G.(i)d, the
Parties agree that any dispute or conflict arising out of or relating to this
Agreement or to a breach thereof, including its interpretation, performance or
termination, shall be resolved pursuant to the provisions of this Section. The
Parties shall first try to settle such dispute or conflict amicably between
themselves. In the event that the dispute or conflict is not resolved within
sixty (60) days after one Party notifies one or more other Parties in writing
concerning a dispute or conflict, then the dispute or conflict shall be referred
to an executive officer of each Party involved for resolving by negotiation in
good faith as soon as practicable but no later than sixty (60) days after its
referral. In the event the Parties are still unable to resolve the dispute or
conflict by negotiation, the dispute or conflict may then be submitted by a
Party to a mediator, mutually agreed to by the affected Parties, for nonbinding
mediation. The Parties shall cooperate with the mediator in an effort to resolve
such dispute. If the dispute is not resolved pursuant to the above described
procedures, then the dispute shall be resolved in a binding arbitration which
may only be initiated sixty (60) days after its submission to the mediator. The
arbitration shall be conducted by three (3) arbitrators, one to be appointed by
the Party or Parties initiating the arbitration, one to be appointed by the
Party or Parties against which arbitration is initiated, and the third to be
appointed by the other two arbitrators. The arbitration shall be conducted in
accordance with the commercial rules of the American Arbitration Association
then in effect, which shall administer the arbitration. The arbitration,
including the rendering of the award, shall take place in Raleigh, North
Carolina, and shall be the exclusive forum for resolving such dispute. The
decision of the arbitrators shall be final and binding upon the affected
Parties. The costs of the arbitration (but not either side’s attorneys’ fees or
other expenses) shall be equally divided between, on the one

12



--------------------------------------------------------------------------------



 



hand, the Party or Parties initiating arbitration, and, on the other hand, the
Party or Parties against which arbitration is initiated.
20. Notices. Any notice, request, approval or consent required to be given under
this Agreement will be sufficiently given if in writing and delivered to a Party
in person, by recognized overnight courier or mailed in the postal service
operating in the jurisdiction in which such Party is located or resides, postage
prepaid to the address appearing on page one of this Agreement, or at such other
address as each Party so designates in accordance with these criteria. Notice
shall be deemed effective upon receipt if delivered in person or by overnight
courier or five (5) business days after mailing with the applicable postal
service.
21. Waiver. No waiver of a provision, breach or default shall apply to any other
provision or subsequent breach or default or be deemed continuous.
22. Force Majeure. No Party shall be responsible for delays resulting from
causes beyond the reasonable control of such Party, including, without
limitation, fire, explosion, flood, war, strikes and riots, provided that such
non performing Party uses commercially reasonable efforts to avoid or remove
such causes of non performance and promptly continues performance under this
Agreement whenever such causes are removed.
23. Interpretation; Headings; Severability. This Agreement is the result of
negotiations and shall not be construed more strictly against one Party than any
other Party. The captions or headings in this Agreement are solely for
descriptive purposes and do not alter, modify, add to, or subtract from the
substantive provisions of this Agreement. If any provision of this Agreement is
found to be unlawful or unenforceable, such provision shall be deemed severed
from the Agreement and in no way affect the validity or enforceability of the
remaining provisions of this Agreement.
24. Confidentiality. This Agreement and its terms shall be confidential and
shall not be publicly disclosed without the express written consent of the other
Parties. Notwithstanding the foregoing, a Party may disclose such terms as, in
the opinion of counsel, are reasonably required by U.S. or foreign laws or
regulations or as may be required by an order of a court or governmental agency,
in which case, the Party that is required to make such disclosure shall promptly
inform the other Parties and shall take steps to protect the confidentiality of
the disclosure to the extent reasonably possible. A Party may disclose this
Agreement or its terms to a potential investor, successor or assignee, provided
that such investor, successor or assignee agrees in writing to preserve the
confidentiality of such information. One or more Parties may issue a press
release disclosing the fact that the disputes have been settled, provided that
the terms of settlement

13



--------------------------------------------------------------------------------



 



are not disclosed. To the extent any information becomes public without a breach
of any legal obligation, it may be freely used by any party.
25. Counterparts; Signatures. This Agreement may be executed in counterparts,
and all such counterparts together shall constitute the entire agreement of the
Parties, and a facsimile or PDF signature shall have the same force and effect
as an original.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as
of the day and year first above written.

            UAB:

The Board of Trustees of the University of Alabama for
the University of Alabama at Birmingham
      By:   /s/ Richard Margison        Name:   Richard Margison        Its: 
Vice President for Financing Affairs and Admin.     

            UABRF:

The UAB Research Foundation
      By:   /s/ David Winwood        Name:   David Winwood        Its:  Chief
Executive Officer   

15



--------------------------------------------------------------------------------



 



         

            EMORY:

Emory University
      By:   /s/        Name:           Its:     

16



--------------------------------------------------------------------------------



 



         

            IDENIX:

Idenix Pharmaceuticals, Inc.
      By:   /s/ John F. Weidenbruch        Name:   John F. Weidenbruch       
Its:  Executive Vice President and General Counsel        SOMMADOSSI:
      By:   /s/ Jean-Pierre Sommadossi         Jean Pierre Sommadossi, Ph. D.   
       

17



--------------------------------------------------------------------------------



 



         

            MONTPELLIER:

Universite Montpellier II
      By:   /s/ Daniela Herin        Name:   Daniela Herin        Its:  La
Présidente   

18



--------------------------------------------------------------------------------



 



         

            CNRS:

Centre National de la Recherche Scientifique et
Technological Public Establishment
      By:   /s/ Arnold Migus        Name:   Arnold Migus        Its:  Le
Directeur général     

19



--------------------------------------------------------------------------------



 



EXHIBIT A
UAB/UABRF/EMORY RELEASE AND COVENANT
     This Release and Covenant Not to Sue (this “Release and Covenant”) is made
and delivered pursuant to the Settlement Agreement dated the 30th day of July,
2008 by and among The Board of Trustees of the University of Alabama on behalf
of one of its Divisions, the University of Alabama at Birmingham (“UAB”), The
UAB Research Foundation (“UABRF”), Emory University (“Emory”), Idenix
Pharmaceuticals, Inc. (formerly known as Novirio Pharmaceuticals, Inc.)
(“Idenix”), Jean-Pierre Sommadossi, Ph.D., (“Sommadossi”), Université
Montpellier II (“Montpellier”) and Centre National de la Recherche Scientifique
et Technological Public Establishment (“CNRS”) and is effective as of the
Effective Date of the Settlement Agreement.
     This Release and Covenant is made in connection with, and in consideration
for, at the least, the rights, benefits and/or duties contained in the
Settlement Agreement and/or Exhibits attached thereto.
     1. Release
     Each of UAB, UABRF and Emory, and their agents, Affiliates (as defined in
the 1998 Agreement), heirs, officers, employees, directors, successors and
assigns irrevocably release, remise, acquit and forever discharge:
(i) Sommadossi, his representatives and heirs (collectively, “Sommadossi
Releasees”), (ii) Idenix, its subsidiaries and all of its and their
predecessors-in-interest and successors-in-interest, and Idenix’s affiliates and
each of Idenix’s and Idenix’s affiliates’ past and present shareholders,
officers, directors, employees, representatives, agents, successors and
permitted assigns (collectively, “Idenix Releasees”), (iii) CNRS and CNRS’s
affiliates and each of CNRS’s and CNRS’s affiliates’ past and present
shareholders, trustees, officers, directors, employees, representatives, agents,
successors and permitted assigns (collectively, “CNRS Releasees”); and
(iv) Montpellier and Montpellier’s affiliates and each of Montpellier’s and
Montpellier’s affiliates’ past and present shareholders, trustees, officers,
directors, employees, representatives, agents, successors and permitted assigns
(collectively, “Montpellier Releasees”), from any and all claims, demands,
actions, causes of action, losses and expenses (including attorneys’ fees and
costs) of whatever kind or nature, legal or equitable, existing or contingent,
whether known or unknown, and whether asserted or unasserted, that arise from,
relate to or are based upon any act, event, or occurrence preceding the
Effective Date of the Settlement Agreement relating to or arising out of the
1998 License Agreement or the Lawsuit (as those terms are defined in the
Settlement Agreement) and all other claims or potential claims that each of UAB,
UABRF and/or Emory knew or could have known about upon reasonable investigation

 



--------------------------------------------------------------------------------



 



prior to the Effective Date of the Settlement Agreement. All of the claims
released above are referred to as the “Released Claims”.
     2. Covenant-not-to-sue
     Except as and only to the extent required by law or by order of a court or
administrative agency of competent jurisdiction, each of UAB, UABRF and Emory
covenant not to, directly or indirectly, file, commence, support, assist, aid,
undertake or maintain any action, including an action commencing arbitration,
against any of Sommadossi Releasees, Idenix Releasees, CNRS Releasees, or
Montpellier Releasees on any claims or causes of action (including, but not
limited to, actions challenging the validity, enforceability or inventorship of
the five patents involved in the Lawsuit or any continuation, divisional,
reissue or foreign counterpart thereof ) relating to or arising from the
Released Claims, provided that, in the event Idenix brings an infringement
action against UAB, UABRF or Emory or their licensees for infringement of any of
the five patents based on any activity other than the use of LdT to treat
Hepatitis B, then UAB, UABRF or Emory shall be free to assert all defenses
(except challenges to inventorship, which are expressly barred by this
settlement), and to directly or indirectly support, assist and aid such
licensees in the assertion of such defenses, provided further that Idenix’s
acknowledgement of UAB’s, UABRF’s and Emory’s right to assert such defenses
shall not constitute a waiver by Idenix of any defense, rebuttal or response to
such defense.
     UAB, UABRF and Emory further covenant not to, directly or indirectly, file,
commence, support, assist, aid, undertake or maintain any action, including an
action commencing arbitration, against any of Sommadossi Releasees, Idenix
Releasees, CNRS Releasees, or Montpellier Releasees to recover any payment or
other relief under the 1998 License Agreement based on the manufacture, use,
sale, offer for sale or importation of LdT-containing products by the Idenix
Releasees, their licensees or customers, except to the extent that such
LdT-containing product contains at least one other active pharmaceutical
ingredient that is a Licensed Product, as that term is defined in the 1998
License Agreement.
     3. Ownership of Claims
     Each of UAB, UABRF and Emory represent and certify that as of the Effective
Date of the Settlement Agreement no claims any of them has, may have, or may
have had which is within the scope of this Release and Covenant have been sold,
transferred, or assigned to any other person or entity.
     4. Successors in Interest
     This covenant shall be binding upon any successors in interest to the
entities executing this Release and Covenant.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of UAB, UABRF and Emory have duly executed this
Release and Covenant by its duly authorized representative.

                UAB:
    UABRF:
    The Board of Trustees of the University
of Alabama for the University of
Alabama at Birmingham
    The UAB Research Foundation     By:   /s/ Richard Margison    By:   /s/
David Winwood      Name:   Richard Margison      Name:   David Winwood     
Its:  Vice President for Financial Affairs and Admin.      Its:  Chief Executive
Officer        EMORY:

Emory University
        By:   /s/             Name:                  Its:             

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FARAJ RELEASE AND COVENANT
     This Release and Covenant Not to Sue (this “Release and Covenant”) is made
and delivered pursuant to the Settlement Agreement dated the 30th day of July,
2008 by and among The Board of Trustees of the University of Alabama on behalf
of one of its Divisions, the University of Alabama at Birmingham (“UAB”), The
UAB Research Foundation (“UABRF”), Emory University (“Emory”), Idenix
Pharmaceuticals, Inc. (formerly known as Novirio Pharmaceuticals, Inc.)
(“Idenix”), Jean-Pierre Sommadossi, Ph.D., (“Sommadossi”), Université
Montpellier II (“Montpellier”) and Centre National de la Recherche Scientifique
et Technological Public Establishment (“CNRS”) and is effective as of the
Effective Date of the Settlement Agreement.
     This Release and Covenant is made by Abdesselam Faraj, Ph.D., an individual
who resides in France (“Faraj”), in connection with, and in consideration for,
at the least, proceeds agreed to be provided to him by UABRF and other benefits
that he shall receive as a result of the Settlement Agreement, the sufficiency
of which is hereby acknowledged.
     1. Release
     Faraj, and his agents, heirs, and assigns irrevocably releases, remises,
acquits and forever discharges: (i) Sommadossi, his representatives and heirs
(collectively, “Sommadossi Releasees”), (ii) Idenix, its subsidiaries and all of
its and their predecessors-in-interest and successors-in-interest, and Idenix’s
affiliates and each of Idenix’s and Idenix’s affiliates’ past and present
shareholders, officers, directors, employees, representatives, agents,
successors and permitted assigns (collectively, “Idenix Releasees”), (iii) CNRS
and CNRS’s affiliates and each of CNRS’s and CNRS’s affiliates’ past and present
shareholders, trustees, officers, directors, employees, representatives, agents,
successors and permitted assigns (collectively, “CNRS Releasees”); and
(iv) Montpellier and Montpellier’s affiliates and each of Montpellier’s and
Montpellier’s affiliates’ past and present shareholders, trustees, officers,
directors, employees, representatives, agents, successors and permitted assigns
(collectively, “Montpellier Releasees”), from any and all claims, demands,
actions, causes of action, losses and expenses (including attorneys’ fees and
costs) of whatever kind or nature, legal or equitable, existing or contingent,
whether known or unknown, and whether asserted or unasserted, that arise from,
relate to or are based upon any act, event, or occurrence preceding the
Effective Date of the Settlement Agreement relating to or arising out of the
Lawsuit (as defined in the Settlement Agreement) and all other claims or
potential claims that Faraj knew or could have known about upon reasonable
investigation prior to the Effective Date of the Settlement Agreement. All of
the claims released above are referred to as the “Released Claims”.

 



--------------------------------------------------------------------------------



 



     2. Covenant-not-to-sue
     Except as and only to the extent required by law or by order of a court or
administrative agency of competent jurisdiction, Faraj covenants not to,
directly or indirectly, file, commence, support, assist, aid, undertake or
maintain any action against any of Sommadossi Releasees, Idenix Releasees, CNRS
Releasees, or Montpellier Releasees on any claims or causes of action relating
to or arising from the Released Claims, including, but not limited to, actions
challenging the validity, enforceability or inventorship of the five patents
involved in the Lawsuit or any continuation, continuation-in-part, divisional,
reissue or foreign counterpart thereof.
     3. Ownership of Claims
     Faraj represents and certifies that as of the Effective Date of the
Settlement Agreement no claim he has, may have, or may have had which is within
the scope of this Release and Covenant have been sold, transferred, or assigned
to any other person or entity except that it is understood and acknowledged that
Faraj previously assigned to UAB whatever rights he may have had as an inventor
of the patents involved in the lawsuit
     IN WITNESS WHEREOF, Faraj has duly executed this Release and Covenant.

            FARAJ:
      By:   /s/ Abdesslem Faraj        Abdesslem Faraj, Ph.D.           

 



--------------------------------------------------------------------------------



 



EXHIBIT C
IDENIX/SOMMADOSSI RELEASE AND COVENANT
     This Release and Covenant Not to Sue (this “Release and Covenant”) is made
and delivered pursuant to the Settlement Agreement dated the 30th day of July,
2008 by and among The Board of Trustees of the University of Alabama on behalf
of one of its Divisions, the University of Alabama at Birmingham (“UAB”), The
UAB Research Foundation (“UABRF”), Emory University (“Emory”), Idenix
Pharmaceuticals, Inc. (formerly known as Novirio Pharmaceuticals, Inc.)
(“Idenix”), Jean-Pierre Sommadossi, Ph.D., (“Sommadossi”), Université
Montpellier II (“Montpellier”) and Centre National de la Recherche Scientifique
et Technological Public Establishment (“CNRS”) and is effective as of the
Effective Date of the Settlement Agreement.
     This Release and Covenant is made by Idenix and Sommadossi in connection
with, and in consideration for, at the least, the rights, benefits and/or duties
contained in the Settlement Agreement and/or Exhibits attached thereto.
     1. Release
     Each of Idenix and Sommadossi, and their agents, Affiliates (as defined in
the 1998 Agreement), heirs, officers, employees, directors, successors and
assignsirrevocably release, remise, acquit and forever discharge (i) UAB;
(ii) UABRF; (iii) Emory, and (iv) each of UAB’s, UABRF’s and Emory’s respective
trustees, principals, shareholders, directors, officers, employees,
representatives, agents, successors or permitted assigns (collectively, the
“Releasees”), from any and all claims, demands, actions, causes of action,
losses and expenses (including attorneys’ fees and costs) of whatever kind or
nature, legal or equitable, existing or contingent, whether known or unknown,
and whether asserted or unasserted, that arise from, relate to or are based upon
any act, event, or occurrence preceding the Effective Date of the Settlement
Agreement relating to or arising out of the 1998 License Agreement or the
Lawsuit (as defined in the Settlement Agreement) and all other claims or
potential claims that each of Idenix and/or Sommadossi knew or could have known
about upon reasonable investigation prior to the Effective Date of the
Settlement Agreement. All of the claims released above are referred to as the
“Released Claims”.
     2. Covenant-not-to-sue
     Except as and only to the extent required by law or by order of a court or
administrative agency of competent jurisdiction, each of Idenix and Sommadossi
covenant not to, directly or indirectly, file, commence, support, assist, aid,
undertake or maintain any action against UAB, UABRF, Emory or any of the
Releasees, on any claims or causes of action relating to or arising from the
Released Claims, except to enforce their rights under the Settlement Agreement.

 



--------------------------------------------------------------------------------



 



     3. Ownership of Claims
     Each of Idenix and Sommadossi represent and certify that as of the
Effective Date of the Settlement Agreement no claims it or he has, may have, or
may have had which is within the scope of this Release and Covenant have been
sold, transferred, or assigned to any other person or entity.
     4. Successors in Interest
     This covenant shall be binding upon any successors in interest to the
parties executing this Release and Covenant.
     IN WITNESS WHEREOF, Idenix, by its duly authorized representative, and
Sommadossi have duly executed this Release and Covenant.

            IDENIX:

Idenix Pharmaceuticals, Inc.
      By:   /s/ John F. Weidenbruch        Name:   John F. Weidenbruch       
Its:  Executive Vice President and General counsel        SOMMADOSSI:
      By:   /s/ Jean Pierre Sommadossi        Jean Pierre Sommadossi, Ph. D.   
       

 



--------------------------------------------------------------------------------



 



EXHIBIT D
CNRS/MONTPELLIER RELEASE AND COVENANT
     This Release and Covenant Not to Sue (this “Release and Covenant”) is made
and delivered pursuant to the Settlement Agreement dated the 30th day of July,
2008 by and among The Board of Trustees of the University of Alabama on behalf
of one of its Divisions, the University of Alabama at Birmingham (“UAB”), The
UAB Research Foundation (“UABRF”), Emory University (“Emory”), Idenix
Pharmaceuticals, Inc. (formerly known as Novirio Pharmaceuticals, Inc.)
(“Idenix”), Jean-Pierre Sommadossi, Ph.D., (“Sommadossi”), Université
Montpellier II (“Montpellier”) and Centre National de la Recherche Scientifique
et Technological Public Establishment (“CNRS”) and is effective as of the
Effective Date of the Settlement Agreement.
     This Release and Covenant is made by CNRS and Montpellier in connection
with, and in consideration for, at the least, the rights, benefits and/or duties
contained in the Settlement Agreement and/or Exhibits attached thereto.
     1. Release
     Each of CNRS and Montpellier and their agents, Affiliates (as defined in
the 1998 Agreement), heirs, officers, employees, directors, successors and
assigns irrevocably release, remise, acquit and forever discharge (i) UAB;
(ii) UABRF; (iii) Emory, and (iv) each of UAB’s, UABRF’s and Emory’s respective
trustees, principals, shareholders, directors, officers, employees,
representatives, agents, successors or permitted assigns (collectively, the
“Releasees”), from any and all claims, demands, actions, causes of action,
losses and expenses (including attorneys’ fees and costs) of whatever kind or
nature, legal or equitable, existing or contingent, whether known or unknown,
and whether asserted or unasserted, that arise from, relate to or are based upon
any act, event, or occurrence preceding the Effective Date of the Settlement
Agreement relating to or arising out of the 1998 License Agreement or the
Lawsuit (as defined in the Settlement Agreement) and all other claims or
potential claims that each of CNRS and/or Montpellier knew or could have known
about upon reasonable investigation prior to the Effective Date of the
Settlement Agreement. All of the claims released above are referred to as the
“Released Claims”.
     2. Covenant-not-to-sue
     Except as and only to the extent required by law or by order of a court or
administrative agency of competent jurisdiction, each of CNRS and Montpellier
covenant not to, directly or indirectly, file, commence, support, assist, aid,
undertake or maintain any action against UAB, UABRF, Emory or any of the
Releasees, on any claims or causes of action relating to or arising from the
Released Claims, except to enforce their rights under the Settlement Agreement.

 



--------------------------------------------------------------------------------



 



     3. Ownership of Claims
     CNRS and Montpellier represent and certify that as of the Effective Date of
the Settlement Agreement no claims they have, may have, or may have had which is
within the scope of this Release and Covenant have been sold, transferred, or
assigned to any other person or entity.
     4. Successors in Interest
     This covenant shall be binding upon any successors in interest to the
entities executing this Release and Covenant.
     IN WITNESS WHEREOF, each of CNRS and Montpellier have duly executed this
Release and Covenant by its duly authorized representative.

            CNRS:

Centre National de la Recherche Scientifique et
Technological Public Establishment
      By:   /s/ Arnold Migus        Name:   Arnold Migus        Its:  Le
Directeur général   

 



--------------------------------------------------------------------------------



 



            MONTPELLIER:

Université Montpellier II
      By:   /s/ Daniela Herin        Name:   Daniela Herin        Its:  La
Présidente   

 



--------------------------------------------------------------------------------



 



EXHIBIT E
IDENIX/CNRS/MONTPELLIER/SOMMADOSSI RELEASE AND COVENANT
     This Release and Covenant Not to Sue (this “Release and Covenant”) is made
and delivered pursuant to the Settlement Agreement dated the 30th day of July,
2008 by and among The Board of Trustees of the University of Alabama on behalf
of one of its Divisions, the University of Alabama at Birmingham (“UAB”), The
UAB Research Foundation (“UABRF”), Emory University (“Emory”), Idenix
Pharmaceuticals, Inc. (formerly known as Novirio Pharmaceuticals, Inc.)
(“Idenix”), Jean-Pierre Sommadossi, Ph.D., (“Sommadossi”), Université
Montpellier II (“Montpellier”) and Centre National de la Recherche Scientifique
et Technological Public Establishment (“CNRS”) and is effective as of the
Effective Date of the Settlement Agreement.
     This Release and Covenant is made by Idenix, CNRS, Montpellier and
Sommadossi in connection with, and in consideration for, at the least, the
rights, benefits and/or duties contained in the Settlement Agreement and/or
Exhibits attached thereto.
     1. Release
     Each of Idenix, CNRS, Montpellier and Sommadossi and their agents,
Affiliates (as defined in the 1998 Agreement), heirs, officers, employees,
directors, successors and assigns irrevocably release, remise, acquit and
forever discharge Dr. Abdesselam Faraj, an individual residing in
                     (“Faraj”) from any and all claims, demands, actions, causes
of action, losses and expenses (including attorneys’ fees and costs) of whatever
kind or nature, legal or equitable, existing or contingent, whether known or
unknown, and whether asserted or unasserted, that arise from, relate to or are
based upon any act, event, or occurrence preceding the Effective Date of the
Settlement Agreement relating to or arising out of the Lawsuit (as defined in
the Settlement Agreement) and all other claims or potential claims that each of
Idenix, CNRS, Montpellier and/or Sommadossi knew or could have known about upon
reasonable investigation prior to the Effective Date of the Settlement
Agreement. All of the claims released above are referred to as the “Released
Claims”.
     2. Covenant-not-to-sue
     Except as and only to the extent required by law or by order of a court or
administrative agency of competent jurisdiction, each of Idenix, CNRS,
Montpellier and Sommadossi covenant not to, directly or indirectly, file,
commence, support, assist, aid, undertake or maintain any action against Faraj
on any claims or causes of action relating to or arising from the Released
Claims, except to enforce their rights under the Settlement Agreement.
     3. Ownership of Claims

 



--------------------------------------------------------------------------------



 



     Each of Idenix, CNRS, Montpellier and Sommadossi represent and certify that
as of the Effective Date of the Settlement Agreement no claims they have, may
have, or may have had which is within the scope of this Release and Covenant
have been sold, transferred, or assigned to any other person or entity.
     4. Successors in Interest
     This covenant shall be binding upon any successors in interest to the
entities executing this Release and Covenant.
     IN WITNESS WHEREOF, Idenix, CNRS and Montpellier by their duly authorized
representatives, have duly executed this Release and Covenant.

            IDENIX:

Idenix Pharmaceuticals, Inc.
      By:   /s/ John F. Weidenbruch        Name:   John F. Weidenbruch       
Its:  Executive Vice President and General Counsel   

 



--------------------------------------------------------------------------------



 



            CNRS:

Centre National de la Recherche Scientifique et
Technological Public Establishment
      By:   /s/ Arnold Migus        Name:   Arnold Migus        Its:  Le
Directeur général   

 



--------------------------------------------------------------------------------



 



            MONTPELLIER:

Université Montpellier II
      By:   /s/ Daniela Herin        Name:   Daniela Herin        Its:  La
Présidente   

 



--------------------------------------------------------------------------------



 



            SOMMADOSSI:
      By:   /s/ Jean Pierre Sommadossi         Jean Pierre Sommadossi, Ph. D.   
         

 